Case: 19-20328      Document: 00515013408         Page: 1    Date Filed: 06/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-20328
                                                                                FILED
                                                                            June 27, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMIAH LENEAL ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CR-103-2


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jeremiah Leneal Robinson appeals the district court’s denial of his
motion to reconsider its detention order pending sentencing following his guilty
plea to possessing a firearm after having been convicted of a misdemeanor
crime of domestic violence. Robinson was ordered detained after the district
court found that he was a danger to the community.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20328    Document: 00515013408    Page: 2   Date Filed: 06/27/2019


                                No. 19-20328

      Unless there is clear and convincing evidence that Robinson presents no
risk of danger to any person or to the community, presentence detention is
mandated. See 18 U.S.C. § 3143(a). We review the district court’s ruling for
an abuse of discretion. See United States v. Olis, 450 F.3d 583, 585 (5th Cir.
2006). Robinson fails to show by clear and convincing evidence that he is not
a danger to the community. Moreover, the evidence strongly supports the
finding that he presents a risk of danger. Evidence established that Robinson
pleaded guilty to a firearms offense, had been convicted of misdemeanor
domestic violence, and sold illegal drugs and firearms while on probation in
the months preceding his arrest. Accordingly, the district court did not abuse
its discretion by denying release on bail pending sentencing.
      AFFIRMED.




                                      2